Citation Nr: 1010755	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar of 
the left occiput.


REPRESENTATION

Appellant represented by:	Lahny R. Silva, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO 
in Boston, Massachusetts, which assigned a 10 percent rating 
for a scar of the left occiput, effective September 5, 1997.  

The appellant testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

In February 2008, the Board issued a remand of the instant 
claim and decided two other issues: 1) entitlement to an 
effective date earlier than March 16, 1999, for the grant of 
service connection for occipital nerve distribution injury, 
to include whether there was clear and unmistakable error 
(CUE) in an October 1979 rating decision which failed to 
adjudicate the issue of service connection for occipital 
nerve distribution injury, and 2) entitlement to an effective 
date earlier than September 5, 1997, for the grant of a 10 
percent evaluation for scar of the left occiput, to include 
whether there was CUE in an October 1979 rating decision 
which granted service connection and assigned a 
noncompensable rating for scar on the left occiput.  The 
Board granted an effective date of September 5, 1997, for the 
grant of service connection for an occipital nerve 
distribution injury, and denied the CUE motions regarding the 
October 1979 rating decision.

At the December 2007 hearing before the undersigned, the 
appellant requested a 60 day extension of time to submit 
additional evidence.  The appellant submitted additional 
evidence in January 2008, but gave it to the Boston RO, 
rather than submitting it to the Board directly.  Unaware of 
the submission, the Board issued the February 2008 decision 
without waiting for association of the evidence with the 
claims file.  The evidence was associated with the claims 
file in March 2008.  While the submission of additional 
evidence could result in vacatur of the Board decision, the 
January 2008 submission was duplicative of evidence already 
of record.  Thus, the submission would have no bearing on the 
outcome of the case.  Due process has not been denied by the 
Board's action.  Vacatur of the February 2008 decision is not 
warranted.  See 38 C.F.R. § 20.904(a).  

The appellant obtained new representation in 2009.  The 
appellant's current representative submitted additional 
evidence and argument in July 2009 and January 2010.  
Evidence has been received subsequent to the final 
consideration of the claim by the RO.  As the Board must 
remand the instant claim regardless, there is no harm to 
proceeding on the claim.  38 C.F.R. § 20.1304.

The representative's January 2010 submission contains 
requests and arguments that must be addressed.  

In its January 2010 submission, the appellant's attorney 
identifies two issues on appeal, the increased rating claim 
listed on the cover page of this remand and entitlement to an 
effective date of September 5, 1997, for an increased rating 
of the scar of the left occiput, to include whether there was 
CUE in a September 1997 rating decision which granted service 
connection and assigned a noncompensable rating for the scar 
on the left occiput.  The representative indicates that the 
effective date/CUE issue was remanded by the Board in the 
February 2008 decision.  It was not.  The Board did not find 
CUE and denied an effective date earlier than September 5, 
1997, for the grant of a 10 percent rating for the occiput 
scar.  The Board's decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1100.  Given the 
finality of the Board's decision, this matter will not be 
discussed any further.

The representative also requested a personal hearing before a 
Member of the Board at the RO in the January 2010.  The 
appellant has already had the opportunity to appear before 
the Board and present evidence.  VA regulations contemplate 
that an appellant may receive a hearing, not a countless 
number of hearings upon request.  See 38 C.F.R. § 20.704(a) 
(2009).  The prior hearing provided the appellant ample 
opportunity to present evidence and argument, which resulted 
in a partial grant.  The appellant will also continue to have 
the opportunity to continue to present additional evidence 
and argument following the instant remand.  The Board denies 
the motion for an additional hearing.  38 C.F.R. § 20.704(d).

In February 2008, the Board noted that, at his hearing, the 
appellant mentioned that he had additional scars resulting 
from the in-service stabbing injury.  Service medical records 
referred to "multiple" lacerations, and post-service 
examinations have shown scars in the left frontal area, and 
in the left ear area.  The issue of entitlement to service 
connection for these additional scars was REFERRED to the RO 
for initial development and consideration.  There is no 
evidence that this claim has been acted upon.  Therefore, the 
Board again REFERS it to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board remanded the instant claim in February 2008 to 
provide the appellant with an adequate VA examination.  
Specifically, the revised criteria pertaining to disfiguring 
scars of the head, face, or neck define eight characteristics 
of disfigurement, including scar 5 or more inches (13 or more 
cm) in length, at least 1/4 inch (0.6 cm) wide at its widest 
part, elevated or depressed surface contour, adherent, skin 
hypo-or hyper- pigmented in an area exceeding six square 
inches, and skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) or missing underlying soft tissue in an 
area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 
4.118, DC 7800, Note 1 (2009).  The presence or absence of 
these factors must be determined.  Whether the scar is 
superficial (i.e., not associated with underlying tissue 
damage) must be ascertained as well, and if superficial, 
whether it is painful or unstable.  Limitation of function of 
the affected part (other than the occipital nerve 
distribution injury) must also be determined.

On remand, the appellant was seen at an April 2009 VA 
examination.  The report fails to discuss the surface contour 
of the left occiput scar.  The report also indicates that 
color pictures were taken to assist in evaluating the claim.  
The pictures are not of record.  

The Board also instructed that prior examination reports be 
reconciled.  In this regard, findings obtained on the January 
2003 and January 2004 VA examinations are incompatible and 
insufficient to address the current rating criteria.  For 
instance, the January 2003 examination noted the scar to be 5 
inches in length, keloid, and "quite" tender, while the 
January 2004 examination disclosed the scar to be 15 cm [6 
inches] in length, non-keloid, and without tenderness.  A 
2000 VA examination showed the scar to be 10 cm long.  The 
Board instructed that these findings be reconciled.  The 
April 2009 VA examination report did not discuss them at all.

In light of the failure to address all of the characteristics 
of disfigurement or to reconcile the prior findings, the 
April 2009 VA examination report is inadequate.  The Board 
remands for an adequate examination.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims folder any pictures taken of the 
appellant's scar during the course of his 
April 2009 VA examination.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the appellant for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected occipital scar.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, in 
order to reconcile seemingly contradictory 
prior findings.  All findings pertaining 
to the occipital scars must be reported in 
detail.  If disfigurement is present, the 
presence or absence of the 8 
characteristics of disfigurement should be 
reported and, if present, described.  
Whether the scar is superficial, painful, 
and/or unstable should be noted, as well 
as the extent, if any, of any functional 
limitation of an affected part.  The 
examiner should provide a rationale for 
all conclusions reached.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

